Case: 19-60475     Document: 00515765004         Page: 1     Date Filed: 03/03/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 19-60475                          March 3, 2021
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   Vishal Kumar Kaniyalal Patel,

                                                                       Petitioner,

                                       versus

   Robert M. Wilkinson, Acting U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                             BIA No. A200 892 528


   Before Jones, Barksdale, and Stewart, Circuit Judges.
   Per Curiam:*
          Vishal Kumar Kaniyalal Patel, a native and citizen of India, petitions
   for review of an order by the Board of Immigration Appeals’ (BIA) denying
   his third motion to reopen and rescind his 2011 in absentia order of removal.
   Patel claims: he is entitled to reopen his order of removal because he did not


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60475      Document: 00515765004           Page: 2     Date Filed: 03/03/2021




                                     No. 19-60475


   receive proper notice of his master hearing; his motion is timely because he
   is entitled to equitable tolling; the immigration judge (IJ) lacked jurisdiction
   to order him removed; the BIA erred in declining to reopen his proceeding
   because his wife is eligible for a U visa and for a waiver of inadmissibility; the
   BIA erred in failing to address whether the changed country conditions
   warrant granting the motion to reopen; and his due-process rights were
   violated.
          The denial of a motion to reopen is understandably reviewed under a
   highly deferential abuse-of-discretion standard. Lowe v. Sessions, 872 F.3d
   713, 715 (5th Cir. 2017). An in absentia order of removal may be rescinded
   “upon a motion to reopen filed at any time if the alien demonstrates that the
   alien did not receive notice” of the hearing. 8 U.S.C. § 1229a(b)(5)(C)(ii).
          Patel received proper notice of his master hearing because the record
   shows a notice of hearing was mailed to his attorney of record, and the
   attorney acknowledged receipt. See Rodriguez-Manzano v. Holder, 666 F.3d
   948, 953 n.6 (5th Cir. 2012) (“[P]roperly notifying [petitioner’s] former
   counsel of the time, date, and location of the hearing constituted adequate
   notice to [petitioner]”). Although Patel asserts service on his attorney was
   improper because that attorney’s representation was limited to bond
   proceedings only, the record instead demonstrates his attorney was retained
   to also represent Patel in removal proceedings. Patel has not provided any
   evidence to the contrary.
          The BIA also did not abuse its discretion in determining Patel received
   proper notice of his master hearing despite the notice to appear failing to
   specify the time and date of an initial hearing. A notice to appear is not
   defective on that basis. Pierre-Paul v. Barr, 930 F.3d 684, 689 (5th Cir. 2019),
   cert. denied, 140 S. Ct. 2718 (2020). In any event, even if the notice was
   defective, any defect was cured by the subsequent mailing of the notice of




                                           2
Case: 19-60475       Document: 00515765004          Page: 3    Date Filed: 03/03/2021




                                     No. 19-60475


   hearing, which contained a specific time and date. See id. at 690. Finally, the
   BIA did not abuse its discretion by holding jurisdiction properly vested with
   the IJ because “a notice to appear is sufficient to commence proceedings
   even if it does not include the time, date, or place of the initial hearing”. Id.
   at 693.
             The BIA did not abuse its discretion in determining Patel was not
   entitled to equitable tolling. An alien may receive equitable tolling if he
   shows:      “he has been pursuing his rights diligently, and . . . some
   extraordinary circumstance stood in his way and prevented timely filing”.
   Mejia v. Barr, 952 F.3d 255, 259 (5th Cir. 2020) (quoting Lugo-Resendez v.
   Lynch, 831 F.3d 337, 344 (5th Cir. 2016)). Ineffective assistance of counsel
   (IAC) may constitute an extraordinary circumstance justifying equitable
   tolling of the deadline for seeking statutory reopening. Diaz v. Sessions, 894
   F.3d 222, 226–27 (5th Cir. 2018). But, Patel has failed to comply with the
   requirements for raising an IAC claim in immigration proceedings because
   he failed to: provide an affidavit stating the terms of his attorney-client
   agreement with his attorney of record; provide evidence he informed that
   attorney of the allegations; and file a grievance or offer an explanation as to
   why a grievance against that attorney was not filed. See Rodriguez-Manzano,
   666 F.3d at 953. Given Patel’s failure to comply with the requirements for
   raising an IAC claim, he cannot demonstrate extraordinary circumstances
   prevented him from timely filing a motion to reopen.
             The BIA did not abuse its discretion in determining Patel was not
   entitled to reopening based on changed country conditions. A motion to
   reopen based on a request for asylum, withholding of removal, or protection
   under the Convention Against Torture may be filed at any time if the alien
   presents      evidence   of   changed       country   conditions.    8   U.S.C.
   § 1229a(c)(7)(C)(ii). In determining whether there has been a material
   change in country conditions warranting granting a motion to reopen, the



                                           3
Case: 19-60475      Document: 00515765004           Page: 4   Date Filed: 03/03/2021




                                     No. 19-60475


   BIA compares evidence of country conditions submitted with the motion to
   reopen with the conditions that existed at the time of removal. Mejia v.
   Whitaker, 913 F.3d 482, 489 (5th Cir. 2019). Patel has failed to meaningfully
   compare the conditions in India at the time of his removal hearing to the
   conditions there when he filed his motion to reopen. Accordingly, he failed
   to present material evidence of changed country conditions warranting
   consideration under his motion. See Ramos-Lopez v. Lynch, 823 F.3d 1024,
   1026 (5th Cir. 2016) (requiring alien to submit information of changed
   country conditions and meaningfully compare the differences in conditions
   at the time of removal hearing and time of motion to reopen).
          Although Patel claims the BIA erred in not granting the motion to
   reopen because the BIA has the authority to grant waivers of inadmissibility
   alongside a U visa, we lack jurisdiction to review the BIA’s decision not to
   exercise its discretionary authority to reopen a case sua sponte. See Mejia, 913
   F.3d at 490. This claim is dismissed for lack of jurisdiction.
          Finally, despite Patel’s assertions to the contrary, we have repeatedly
   rejected due-process claims in the context of motions to reopen based on a
   lack of notice because aliens have no liberty interest in purely discretionary
   reopening proceedings. See Ramos-Portillo v. Barr, 919 F.3d 955, 963 (5th Cir.
   2019) (“[T]he failure to receive relief that is purely discretionary in nature
   does not amount to a deprivation of a liberty interest” (citation omitted)).
          DISMISSED in part; DENIED in part.




                                          4